Mn. Justice Green
delivered the opinion of the Court.
The plaintiff in error was convicted for the illegal transportation of intoxicating liquor.from one point to another within the State, in violation of chapter 12 of the Acts of 1917, and has appealed in error to this court.
He was apprehended while passing through Tipton county, in an automobile loaded with whisky. Upon the trial he testified that he had purchased this whisky in Missouri and wag passing through Tennessee on his way to Mississippi, in which latter State he intended to sell the whisky.
The trial judge instructed the jury that if the defendant below brought whisky in an automobile from another State to Eichardson’s Landing, in Tipton county, Tenn., and drove the automobile containing such whisky off the ferryboat to any point in Tipton county, Tenn., he would be guilty as charged in the presentment, and that this would be true, whether he was going to Mississippi as the destination of his journey or not.
It is conceded by the attorney-general that this instruction was material, and that it cannot be treated as a harmless error, if an error at all.
An able argument is made by the attorney-general to sustain the propriety of the charge of the court.
We do not undertake any review of the decisions of the supreme court of the United States, nor any extended discussion of the commerce clause of the federal Constitution (article 3, section 8, subd. 3), since this court is not a final arbiter of questions arising thereupon.
*522We think the propriety of the instruction depends on whether or not it was legal under Mississippi statutes to sell whisky in that State. If it was legal to bring whisky into Mississippi for sale, we do not think that the journey of the plaintiff in error from Missouri across the State of Tennessee could have legally been interrupted or penalized by our officers or courts. Kelley v. Rhoads, 188 U. S., 1, 23 Sup. Ct., 259, 47 L. Ed., 359; Bowman v. Chicago & N. W. R. Co., 125 U. S. 465, 8 Sup Ct., 689, 31 L. Ed., 700; Rhodes v. Iowa, 170 U. S., 412, 18 Sup. Ct., 664, 42 L. Ed., 1088.
On the other hand if it was not lawful to sell whiskey, in Mississippi, then we think such liquor while in transit for such purpose was deprived of the protection of the commerce clause of the federal Constitution, by reason of the provisions of the Webb-Kenyon Act, 37 Stat., 699, chapter 90, U. S. Comp. St. section 8739).
This transaction occurred prior to the Federal Wartime Prohibition Act (40 Stat., 1045), the Eighteenth Amendment, and the Volstead Act (11 Stat., 305). At that time such transp oration of liquor from one State to another State in which it could lawfully be sold was legitimate interstate commerce.
The Webb-Kenyon Act divests intoxicating liquors of their interstate character, as we understand it, when they are being shipped into a State to be received, possessed, sold or in any manner used in violation of the law of that State. In other words, such liquors, when in transit to such a State, are not legitimate articles of commerce, and are subject to the laws of the States into which they acre brought or through which *523they pass. That the law of the State controls in such cases fully appears from Austin v. State, 101 Tenn., 563, 48 S. W., 305, 50 L. R. A., 478, 70 Am. St. Rep., 703, and the supreme court decisions therein reviewed.
Now we cannot judicially know what the statutes of Mississippi were. If it should develop on a subsequent trial that the sale of intoxicating liquor in Mississippi was illegal then we think that defendant was not protected by the commerce clause of the federal Constitution while passing through Tennessee with such liquors, but was subject to the Tennessee laws against the transportation of liquor within the boundaries of this State. On the other hand, if it should develop that there was no statute of Mississippi prohibiting the use of the whisky in that State to which defendant intended to put his liquor when he arrived there we think as stated before, that he was not amenable to the Tennessee Transportation Act while pursuing his journey through this State. We think this conclusion is borne out by the decision of the supreme court of the United States in United States v. Gudger, 249 U. S., 373, 39 Sup. Ct., 323, 63 L. Ed., 653, and other cases. The decision in the Gudger Case, while construing the Reed Amendment (U. S. Comp. St. sections 8739a, l;0387a-10387c), and not the Webb-Kenyon Act, is in point, since the language of these two federal enactments is quite similar.
For the reason stated, this case must be reversed and remanded for a new trial.